Exhibit 10.2

National Financial Partners Corp.

$200,000,000 0.75%Convertible Senior Notes due 2012

 

--------------------------------------------------------------------------------

Underwriting Agreement

January 17, 2007

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

UBS Securities LLC

299 Park Avenue

New York, New York 10171

As representatives of the several underwriters named in Schedule I hereto (the
“Underwriters”),

Ladies and Gentlemen:

National Financial Partners Corp., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to sell to the
Underwriters, $200,000,000 aggregate principal amount of its 0.75%Convertible
Senior Notes due 2012 (the “Notes”), and with respect to the grant by the
Company to the Underwriters of the option described in Section 2 hereof to
purchase all or any part of an additional $30,000,000 aggregate principal amount
of Notes to cover over-allotments, if any. The aforesaid $200,000,000 principal
amount of the Notes to be purchased by the Underwriters (the “Initial
Securities”) and all or any part of the $30,000,000 aggregate principal amount
of Notes subject to the option described in Section 2 hereof (the “Optional
Securities,” and together with the Initial Securities, the “Securities”). The
Securities will be issued pursuant to an Indenture, dated as of January 16,
2007, as supplemented by the First Supplemental Indenture, dated as of
January 22, 2007 (collectively, the “Indenture”), between the Company and Wells
Fargo Bank, National Association, as trustee (the “Trustee”). Securities issued
in book-entry form will be issued to Cede & Co. as nominee of The Depository
Trust Company (“DTC”) pursuant to a letter agreement, to be dated as of the Time
of Delivery (as defined herein) (the “DTC Agreement”), among the Company, the
Trustee and DTC. The Securities are convertible into shares (the “Underlying
Common Stock”) of the Company’s common stock, par value $0.10 per share (the
“Stock”), in accordance with the terms of the Securities and the Indenture.

It is understood and agreed that Goldman, Sachs & Co. and UBS Securities LLC
(the “Representatives”) are joint book-running managers for the offering of the
Securities contemplated hereby and any determinations or other actions to be
made under this Agreement by the Representatives shall require the concurrence
of each of the Representatives.

The Company hereby confirms its engagement of Merrill Lynch, Pierce, Fenner &
Smith Incorporated as, and Merrill Lynch, Pierce, Fenner & Smith Incorporated
hereby confirms its agreement with the Company to render services as, a
“qualified independent underwriter” within the meaning of Rule 2720 of the
Conduct Rules of the National Association of Securities



--------------------------------------------------------------------------------

Dealers, Inc. (the “NASD”) with respect to the offering and sale of the
Securities. Merrill Lynch, Pierce, Fenner & Smith Incorporated, solely in its
capacity as qualified independent underwriter and not otherwise, is referred to
herein as the “Independent Underwriter.”

1. (a) The Company represents and warrants to, and agrees with, the Underwriters
that:

(i) An automatic shelf registration statement on Form S-3 (File No. 333-134915),
including the preliminary prospectus or prospectuses relating to the
registration of certain securities described therein, including the Securities
(such registration statement, including the amendments thereto that relate to
the Securities, the exhibits and any schedules thereto, if any, and the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act of 1933, as amended (the “Act”), at the time it became
effective and including the Rule 430B Information (as defined below) is herein
called the “Registration Statement”; no stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto has been
issued and no proceeding for that purpose has been initiated or threatened by
the Commission (the Base Prospectus (as defined herein), as amended and
supplemented by any preliminary prospectus supplement relating to the Securities
filed with the Commission pursuant to Rule 424(b) under the Act is hereinafter
called a “Preliminary Prospectus”);

(ii) The Company will file with the Commission pursuant to Rule 430B (“Rule
430B”) and paragraph (b) of Rule 424 (“Rule 424(b)”) under the Act a supplement
or supplements to the form of prospectus included in the Registration Statement
relating to the Securities and the plan of distribution for the Securities (the
information included in such prospectus that was omitted from such registration
statement at the time it became effective but that is deemed to be part of and
included in such Registration Statement pursuant to Rule 430B is referred to as
“Rule 430B Information”; the prospectus in the form in which it currently
appears in the Registration Statement is hereinafter called the “Base
Prospectus,” and such supplemented form of prospectus relating to the
Securities, in the form in which it shall first be filed with the Commission
pursuant to Rule 424(b) under the Act (including the Base Prospectus as so
supplemented), is hereinafter called the “Prospectus”; “free writing prospectus”
means a free writing prospectus, if any, as defined under Rule 405 under the Act
that constitutes an offer to sell or a solicitation of an offer to buy the
Securities; “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 under the Act; the “Applicable Time of Sale”
is 7:00 a.m. New York time on the next business day following the date of this
Agreement; and “Time of Sale Prospectus” means (i) the Preliminary Prospectus,
as amended or supplemented immediately prior to the Applicable Time of Sale and
(ii) the Issuer Free Writing Prospectuses, if any, each identified in Schedule
IV(a) hereto all considered together; and any reference herein to the
Registration Statement, the Base Prospectus, the Preliminary Prospectus, the
Time of Sale Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by

 

2



--------------------------------------------------------------------------------

reference therein pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise
deemed under the Act to be a part of or included therein; and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Preliminary Prospectus, the Prospectus, the Base
Prospectus, the Time of Sale Prospectus or any Issuer Free Writing Prospectus
shall be deemed to refer to and include any document filed under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus, as the case may be, deemed to be incorporated therein by
reference or otherwise deemed under the Act to be a part of or included
therein);

(iii) No order preventing or suspending the use of any Preliminary Prospectus
and the Time of Sale Prospectus, the Prospectus or any Issuer Free Writing
Prospectus has been issued and no proceeding for that purpose has been initiated
or threatened by the Commission;

(iv) The Registration Statement and any Preliminary Prospectus conform, and the
Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus will conform, in all material respects to the
applicable requirements of the Act and the rules and regulations of the
Commission thereunder and do not and will not, as of the applicable effective
date as to the Registration Statement and any amendment thereto and as of the
applicable filing date as to the Prospectus and any amendment or supplement
thereto, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by an
Underwriter through the Representatives expressly for use therein;

(v) The Time of Sale Prospectus did not, at the Applicable Time of Sale, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by an Underwriter through the
Representatives expressly for use therein;

(vi) Each Issuer Free Writing Prospectus listed on Schedule IV(b) hereto does
not conflict with the information contained in the Registration Statement, the
Time of Sale Prospectus or the Prospectus. Each such Issuer Free Writing
Prospectus, when considered together with the Time of Sale Prospectus as of the
Applicable Time of Sale, did not include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The foregoing sentence does not apply to statements in or omissions
from the Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by an Underwriter through the
Representatives specifically for use therein;

 

3



--------------------------------------------------------------------------------

(vii)(A) (i) At the time of filing the Registration Statement and (ii) at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Act) of the Securities, the Company was not an “ineligible issuer” as
defined in Rule 405 under the Act;

(viii) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Registration
Statement, Time of Sale Prospectus and the Prospectus any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, Time of Sale Prospectus and the
Prospectus; and, since the respective dates as of which information is given in
the Time of Sale Prospectus and the Prospectus, there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries
(except for the vesting or exercise of restricted stock units or options
pursuant to equity incentive, compensation or benefit plans in existence on the
date of this Agreement and described in the Time of Sale Prospectus, the
repurchase of shares of common stock from Apollo Investment Fund IV, L.P. and
Apollo Overseas Partners IV, L.P. by the Company as described in the Time of
Sale Prospectus, and the Company’s offering of convertible senior notes and use
of proceeds from such offering to pay a portion of its indebtedness outstanding
under its credit facility as described in the Time of Sale Prospectus) or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, consolidated
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Time of Sale Prospectus and the Prospectus;

(ix) The Company and the subsidiaries of the Company set forth on Schedule III
hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Time of Sale
Prospectus or such as would not have a material adverse effect on the current or
future general affairs, management, consolidated financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and any real
property and

 

4



--------------------------------------------------------------------------------

buildings held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries;

(x) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Time of Sale Prospectus and the Prospectus, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing (to the extent such concept exists) under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, or is subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction; and each Subsidiary has been duly incorporated or organized, as
the case may be, and is validly existing as a corporation, partnership or
limited liability company, as the case may be, in good standing (to the extent
such concept exists) under the laws of its jurisdiction of incorporation or
organization, as the case may be;

(xi) The Company has full right, power, and authority to execute and deliver
this Agreement and the Indenture (collectively, the “Transaction Documents”),
and to perform its obligations thereunder; and all actions required to be taken
for the due and proper authorization, execution and delivery by it of this
Agreement and the Supplemental Indenture and the consummation by it of the
transactions contemplated thereunder have been, or will be prior to the First
Time of Delivery, duly and validly taken; the Base Indenture has been duly
executed and delivered by the Company;

(xii) The Company has an authorized capitalization as set forth in the Time of
Sale Prospectus and the Prospectus, and all of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and conform to the description of the Stock contained in
the Time of Sale Prospectus and the Prospectus; and all of the issued shares of
capital stock of each Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims (for those related
to the Credit Agreement, dated as of August 22, 2006, as amended as of January
16, 2007, among the Company, as Borrower, the several lenders from time to time
parties thereto, and Bank of America, N.A., as Administrative Agent);

(xiii) The Indenture has been duly authorized by the Company and duly qualified
under the Trust Indenture Act of 1939, as amended and, when duly executed and
delivered by the Company and the Trustee, will constitute a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to

 

5



--------------------------------------------------------------------------------

fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding of equity or law);

(xiv) The Securities have been duly authorized and, at the Time of Delivery,
will have been duly executed by the Company and, when authenticated, issued and
delivered in the manner provided for in the Indenture and the Securities and
delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding inequity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture;

(xv) The Underlying Common Stock conforms to the description of the Stock
contained or incorporated by reference in the Preliminary Prospectus, the Time
of Sale Prospectus and the Prospectus. Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible at the option of the holder thereof for shares of Underlying
Common Stock in accordance with the terms of the Securities and the Indenture;
the shares of the Underlying Common Stock have been duly authorized and reserved
for issuance upon such conversion by all necessary corporate action and such
shares, when issued upon conversion, will be validly issued and will be fully
paid and non-assessable, and the issuance of such shares upon such conversion
will not be subject to the preemption or other similar rights of any security
holder of the Company;

(xvi) The compliance by the Company with all of the provisions of the
Transaction Documents and the consummation of the transactions therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, (i) any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, (ii) the provisions of the
Certificate of Incorporation or By-laws of the Company or (iii) any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties except, in the case of clauses (i) and (iii), for such breaches,
violations or defaults that would not result in a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the

 

6



--------------------------------------------------------------------------------

consummation by the Company of the transactions contemplated by the Transaction
Documents, except the registration under the Act of the Securities and the
Underlying Common Stock and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities
(including insurance securities) or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Underwriters;

(xvii) Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation or By-laws or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

(xviii) The statements set forth in the Time of Sale Prospectus and the
Prospectus under the caption “Description of the Notes,” insofar as they purport
to constitute a summary of the terms of the Securities, under the caption
“Description of Convertible Note Hedge and Warrant Transactions,” insofar as
they purport to describe the provisions of the documents referred to therein and
under the caption “Certain United States Federal Income Tax Considerations,” and
under the caption “Underwriting,” insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects;

(xix) Other than as set forth in the Time of Sale Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is the subject which could be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect; and, to the
knowledge of the Company, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

(xx) The Company and its Subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them, except where the
failure to possess such Governmental Licenses would not have a Material Adverse
Effect; the Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, have a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses;

 

7



--------------------------------------------------------------------------------

(xxi) The Company and its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged, except where the
failure to be so insured would not have a Material Adverse Effect, and neither
the Company nor any of its Subsidiaries has any reason to believe that any of
them will not be able to (i) renew its existing insurance coverage as and when
such coverage expires except where the failure to renew would not have a
Material Adverse Effect, or (ii) to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect;

(xxii) The Company and its Subsidiaries own, possess, have other rights to use
or can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, except where the failure to own, possess or have
other rights to use, or be able to acquire, such Intellectual Property would not
have a Material Adverse Effect; neither the Company nor any of its Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its Subsidiaries
therein, which infringement, conflict, invalidity or inadequacy, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect;

(xxiii) The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended;

(xxiv) Neither the Company nor any of its affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes;

(xxv) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of consolidated financial statements in conformity with United
States generally accepted accounting principles and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

 

8



--------------------------------------------------------------------------------

(xxvi) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act;
such disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities and are effective to perform
the functions for which they were established;

(xxvii) There has been no change in the Company’s internal control over
financial reporting since September 30, 2006 that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting; and, since December 31, 2005, the audit committee of the
board of directors of the Company has been advised by the Company of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting;

(xxviii) The consolidated financial statements, together with related schedules
and notes, included in the Registration Statement, Time of Sale Prospectus and
the Prospectus (and any amendment or supplement thereto) present fairly in all
material respects the financial position, results of operations and changes in
financial position of the Company and its consolidated subsidiaries at the
respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
United States generally accepted accounting principles consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data of the Company set forth in the
Registration Statement, Time of Sale Prospectus and the Prospectus (and any
amendment or supplement thereto) present fairly, in all material respects, the
information stated therein and have been derived from the books and records of
the Company, and such other financial information and data have been prepared on
a basis consistent with such financial statements;

(xxix) PricewaterhouseCoopers LLP (“PWC”), which has certified certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm with respect to the Company within the meaning of the Act
and the applicable rules and regulations thereunder adopted by the Commission
and the Public Company Accounting Oversight Board;

(xxx) Each subsidiary of the Company which is engaged in the business of acting
as a broker-dealer or an investment advisor (respectively, a “Broker-Dealer
Subsidiary” and an “Investment Advisor Subsidiary”) is duly licensed or
registered as a broker-dealer or investment advisor, as the case may be, in each
jurisdiction where it is required to be so licensed or registered to conduct its

 

9



--------------------------------------------------------------------------------

business, except where the failure to be so licensed or registered would not
have a Material Adverse Effect; each Broker-Dealer Subsidiary and each
Investment Advisor Subsidiary has all other necessary approvals of and from all
applicable regulatory authorities, including any self-regulatory organization,
to conduct its businesses, except where the failure to have such approvals would
not have a Material Adverse Effect; except as otherwise provided in the Time of
Sale Prospectus and the Prospectus, none of the Broker-Dealer Subsidiaries or
Investment Advisor Subsidiaries has received any notification from any
applicable regulatory authority to the effect that any additional approvals from
such regulatory authority are needed to be obtained by such subsidiary and have
not been obtained, in any case where it could be reasonably expected that the
Broker-Dealer Subsidiary will be unable to obtain such additional approvals and
the failure to obtain any such additional approvals would require such
Subsidiary to cease or otherwise materially limit the conduct of its business;
and each Broker-Dealer Subsidiary and each Investment Advisor Subsidiary is in
compliance with the requirements of the broker-dealer and investment advisor
laws and regulations of each jurisdiction that are applicable to such
Subsidiary, and has filed all notices, reports, documents or other information
required to be filed thereunder, with such exceptions as would not have,
individually or in the aggregate, a Material Adverse Effect; and

(xxxi) There are no contracts or documents required to be described or referred
to in the Registration Statement, the Time of Sale Prospectus or the Prospectus
or to be filed as exhibits thereto which have not been so described and filed as
required.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to sell to each of the Underwriters, and each of the Underwriters agrees,
severally and not jointly, to purchase from the Company the Initial Securities
at a price equal to 97% of the principal amount thereof and (b) in the event and
to the extent that the Underwriters shall exercise the election to purchase
Optional Securities as provided below, the Company agrees to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company, at the purchase price set forth in clause (a) of this
Section 2, that portion of the aggregate principal amount of Optional Securities
as to which such election shall have been exercised.

The Company hereby grants to the Underwriters the right to purchase at their
election up to $30,000,000 aggregate principal amount of Optional Securities at
the purchase price set forth in the paragraph above. Any such election to
purchase Optional Securities may be exercised only by written notice from you to
the Company, given within a period of 30 calendar days after the date of this
Agreement and setting forth the aggregate principal amount of Optional
Securities to be purchased and the date on which such Optional Securities are to
be delivered, as determined by you but in no event earlier than the First Time
of Delivery (as defined in Section 4 hereof) or, unless you and the Company
otherwise agree in writing, earlier than two or later than ten business days
after the date of such notice.

 

10



--------------------------------------------------------------------------------

3. Upon the authorization by you of the release of the Securities, the several
Underwriters propose to offer the Securities for sale upon the terms and
conditions set forth in the Time of Sale Prospectus and the Prospectus.

4. (a) The time and date of delivery and payment for the Securities shall be,
with respect to the Initial Securities, 9:30 a.m., New York time, on January 22,
2007, or such other time and date as the Representatives and the Company may
agree upon in writing, and, with respect to the Optional Securities, 9:30 a.m.,
New York time, on the date specified by the Representatives in the written
notice given by the Representatives of the Underwriters’ election to purchase
such Optional Securities, or such other time and date as the Representatives and
the Company may agree upon in writing. Such time and date for delivery of the
Initial Securities is herein called the “First Time of Delivery,” such time and
date for delivery of the Optional Securities, if not the First Time of Delivery,
is herein called the “Second Time of Delivery,” and each such time and date for
delivery is herein called a “Time of Delivery.”

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross receipt for
the Securities and any additional documents requested by the Underwriters
pursuant to Section 8(l) hereof will be delivered at the offices of LeBoeuf,
Lamb, Greene & MacRae LLP, 125 W. 55th Street, New York, New York 10019 (the
“Closing Location”). A meeting will be held at the Closing Location at 2:00
p.m., New York City time, on the New York Business Day preceding such Time of
Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

5. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by you and to file timely and
in the manner required such Prospectus pursuant to Rule 424(b) under the Act; to
make no further amendment or any supplement to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus which shall be disapproved by
you promptly after reasonable notice thereof; to advise you, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any supplement or amendment to
the Prospectus or any Issuer Free Writing Prospectus has been filed and to
furnish you with copies thereof; to advise you promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Time of Sale Prospectus, the Prospectus
or any free writing prospectus or of any examination pursuant to Section 8(e) of
the Act concerning the Registration Statement, of the suspension of the
qualification of the Securities and the Underlying Common Stock for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of the

 

11



--------------------------------------------------------------------------------

Time of Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus or
suspending any such qualification, promptly to use its reasonable best efforts
to obtain the withdrawal of such order;

(b) To prepare a final term sheet, in a form attached as Annex I hereto and
approved by the Underwriters, and to file such term sheet under the Act by 6:00
A.M. on the date immediately after the date of this Agreement;

(c) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities and the Underlying Common Stock for offering and sale
under the securities laws of such jurisdictions as you may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities and the Underlying Common Stock, provided that in connection
therewith the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject;

(d)(i) Prior to 3:00 p.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement, on a reasonable best efforts basis, to
furnish the Underwriters with written and electronic copies of the Prospectus in
New York City in such quantities as you may reasonably request and (ii) from
time to time, to furnish the Underwriters with written and electronic copies of
the Prospectus in New York City in such quantities as you may reasonably
request, and, if the delivery of a prospectus is required at any time prior to
the expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Securities and the Underlying Common
Stock and if at such time any events shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such period to amend or supplement the
Prospectus in order to comply with the Act, to notify you and upon your request
to prepare and furnish without charge to each Underwriter and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance, and in
case any Underwriter is required to deliver a prospectus in connection with
sales of any of the Securities and the Underlying Common Stock at any time nine
months or more after the time of issue of the Prospectus, upon your request but
at the expense of such Underwriter, to prepare and deliver to such Underwriter
as many written and electronic copies as you may request of an amended or
supplemented Prospectus complying with Section 10(a)(3) of the Act;

(e) To make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158 under
the Act);

 

12



--------------------------------------------------------------------------------

(f) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Company that are substantially similar to the Securities,
including but not limited to any options or warrants to purchase shares of Stock
or any securities that are convertible into or exchangeable for, or that
represent the right to receive, shares of Stock or any such substantially
similar securities without your prior written consent, except (x) pursuant to
stock-based compensation, incentive or benefit plans and Company employee stock
purchase plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement or
(y) shares of the Stock issued as consideration in acquisitions; provided, that
the recipient of such shares of the Stock issued as consideration in an
acquisition becomes a party to, and such shares of the Common Stock are subject
to, the Second Amended and Restated Stockholders Agreement of the Company, dated
as of February 13, 2004, by and among the Company, Apollo Investment Fund IV,
L.P. and certain of the other stockholders of the Company that are signatories
thereto, as amended, (the “Stockholders Agreement”), the Lock-up Agreement by
and among the Company and certain of the other stockholders of the Company that
are signatories thereto (the “Stockholder Lock-up Agreement”) or such other
stockholders agreement of the Company containing restrictions on the
transferability of such shares of the Stock that are substantially similar to
the provisions contained in the Stockholders Agreement or the Stockholder
Lock-up Agreement;

(g) During a period of three years from the effective date of the Registration
Statement, to the extent not available via Commission’s Electronic Data,
Gathering, Analysis and Retrieval System, to furnish to you copies of all
reports or other communications (financial or other) furnished to stockholders,
and to deliver to you (i) as soon as they are available, copies of any reports
and financial statements furnished to or filed with the Commission or any
national securities exchange on which any class of securities of the Company is
listed; and (ii) such additional information concerning the business and
financial condition of the Company as you may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission);

(h) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Prospectus under the
caption “Use of Proceeds”;

(i) Upon the reasonable request of any Underwriter, to furnish, or cause to be
furnished, to such Underwriter an electronic version of the Company’s
trademarks, servicemarks and corporate logo for use on the website, if any,
operated by the Underwriter for the purpose of facilitating the on-line offering
of the Securities (the “License”); provided, however, that the License shall be
used solely for the purpose described above, is granted without any fee and may
not be assigned or transferred;

 

13



--------------------------------------------------------------------------------

(j) Any material that the Company is required to file pursuant to Rule 433 under
the Act has been, or will be, filed with the Commission in accordance with the
requirements of the Act; and

(k) The Company will reserve and keep available at all times, free of preemptive
or other similar rights, a sufficient number of shares of Stock, for the purpose
of enabling the Company to satisfy any obligations to issue its Underlying
Common Stock.

6. The Company covenants and agrees with the several Underwriters that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
registration of the Securities and the Underlying Common Stock under the Act and
all other expenses in connection with the preparation, printing and filing of
the Registration Statement, the Time of Sale Prospectus, the Prospectus, any
Issuer Free Writing Prospectus and amendments and supplements thereto, including
the filing fees payable to the Commission relating to the Securities and the
Underlying Common Stock (within the time required by Rule 456(b)(1) under the
Act, if applicable), and the mailing and delivering of copies thereof to the
Underwriters and dealers; (ii) the cost of printing or producing this Agreement,
the Blue Sky Memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Securities and the Underlying Common Stock; (iii) all expenses
in connection with the qualification of the Securities and the Underlying Common
Stock for offering and sale under state securities laws, including the
reasonable fees and disbursements of counsel to the Underwriters in connection
with such qualification and in connection with the Blue Sky survey; (iv) the
filing fees incident to, and the fees and disbursements of counsel to the
Underwriters in connection with, securing any required review by the National
Association of Securities Dealers, Inc. of the terms of the sale of the
Securities and the Underlying Common Stock; (v) the cost of preparing stock
certificates; (vi) the cost and charges of any transfer agent, registrar or
dividend disbursing agent; (vii) all fees and expenses in connection with
listing the Underlying Common Stock on the New York Stock Exchange; and
(viii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section.

7. The Company represents and agrees that, unless it obtains the prior consent
of the Representatives, and each Underwriter represents and agrees that, other
than one or more term sheets containing customary information, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Securities that would constitute a “free writing prospectus,” as
defined in Rule 405 under the Act. Any such free writing prospectus the use of
which has been consented to by the Company and the Underwriters is listed on
Schedule IV(a) and IV(b) hereto.

8. The obligations of the Underwriters hereunder, as to the Securities to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:

 

14



--------------------------------------------------------------------------------

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;

(b) LeBoeuf, Lamb, Greene & MacRae LLP, counsel to the Underwriters, shall have
furnished to you such written opinion or opinions (a draft of each such opinion
is attached as Exhibit B hereto), dated such Time of Delivery, in a form or
forms acceptable to you, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(c) Davis Polk & Wardwell LLP, counsel to the Underwriters, shall have furnished
to you such written opinion or opinions (a draft of each such opinion is
attached as Exhibit C hereto), dated such Time of Delivery, in a form or forms
acceptable to you, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(d) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Company, shall have
furnished to you their written opinions, dated such Time of Delivery, in form
and substance satisfactory to you, to the effect set forth in Exhibits D-1 and
D-2 hereto and a written letter, dated such Time of Delivery, in form and
substance satisfactory to you, to the effect set forth in Exhibit D-3 hereto;

(e) Douglas W. Hammond, Executive Vice President and General Counsel of the
Company, shall have furnished to you his written opinion, dated such Time of
Delivery, in form and substance satisfactory to you, to the effect set forth in
Exhibit E hereto;

(f) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at each Time of Delivery, PWC shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annex II hereto (the executed copy of the letter delivered prior to the
execution of this Agreement is attached as Annex II(a) hereto and a draft of the
form of letter to be delivered on the effective date of any post-effective
amendment to the Registration Statement and as of each Time of Delivery is
attached as Annex II(b) hereto);

(g)(i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the Time
of Sale Prospectus and the Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth

 

15



--------------------------------------------------------------------------------

or contemplated in the Time of Sale Prospectus and the Prospectus, and
(ii) since the respective dates as of which information is given in the Time of
Sale Prospectus and the Prospectus there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Time of Sale Prospectus and the Prospectus, the effect of
which, in any such case described in clause (i) or (ii), is in the judgment of
the Representatives so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the
Securities being delivered at such Time of Delivery on the terms and in the
manner contemplated in the Time of Sale Prospectus and the Prospectus;

(h) On or after the Applicable Time of Sale (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities, if any, by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating, if any, of any of the
Company’s debt securities;

(i) On or prior to the Time of Delivery, the Underlying Common Stock will have
been approved for listing on the New York Stock Exchange, subject to official
notice of issuance;

(j) On or after the Applicable Time of Sale there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities being delivered at such Time of
Delivery on the terms and in the manner contemplated in the Time of Sale
Prospectus and the Prospectus;

(k) The Company has obtained and delivered to the Underwriters executed copies
of an agreement from each of the Company’s officers and directors substantially
to the effect set forth in Subsection 1(b)(iv) hereof with respect to such
officer or director, in form and substance satisfactory to you;

(l) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement; and

 

16



--------------------------------------------------------------------------------

(m) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
and as to such other matters as you may reasonably request, and the Company
shall have furnished or caused to be furnished certificates as to the matters
set forth in subsections (a) and (g) of this Section.

9. (a) The Company will indemnify and hold harmless each Underwriter against any
losses, claims, damages or liabilities, to which such Underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Time of Sale Prospectus,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Act, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, and
will reimburse each Underwriter for any legal or other expenses reasonably
incurred by such Underwriter in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Prospectus, the Registration Statement, the Time of Sale Prospectus, the
Prospectus, any Issuer Free Writing Prospectus or any such amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by any Underwriter through the Representatives expressly for use
therein.

(b) In addition to and without limitation of the Company’s obligation to
indemnify Merrill Lynch, Pierce, Fenner & Smith Incorporated as an Underwriter,
the Company also agrees to indemnify and hold harmless the Independent
Underwriter, and each person, if any, who controls the Independent Underwriter
within the meaning of the Act, from and against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, incurred as a result of the
Independent Underwriter’s participation as a “qualified independent underwriter”
within the meaning of Rule 2720 of the Conduct Rules of the NASD in connection
with the offering of the Shares.

(c) Each Underwriter will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Time of Sale Prospectus,
the Prospectus, any Issuer Free Writing Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or

 

17



--------------------------------------------------------------------------------

omission or alleged omission was made in any Preliminary Prospectus, the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus or any such amendment or supplement in reliance upon and
in conformity with written information furnished to the Company by such
Underwriter through the Representatives expressly for use therein; and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.

(d) Promptly after receipt by an indemnified party under subsection (a), (b) or
(c) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with a
single counsel (in addition to local counsel) satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation; provided, that if indemnity is sought pursuant to subsection
(b) above, then, in addition to the fees and expenses of such counsel for the
indemnified parties, the indemnifying party shall be liable for the reasonable
fees and expenses of not more than one counsel (in addition to any local
counsel) separate from its own counsel and that of the other indemnified parties
for the Independent Underwriter in its capacity as a “qualified independent
underwriter” and each person, if any, who controls the Independent Underwriter
within the meaning of the Act, in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances if, in the reasonable judgment of the
Independent Underwriter, there may exist a conflict of interest between the
Independent Underwriter and the other indemnified parties. Any such separate
counsel for the Independent Underwriter and such control persons of the
Independent Underwriter shall be designated in writing by the Independent
Underwriter. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

18



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (d) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters, in each case as set forth in the table on the cover page of
the Prospectus. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Underwriters on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Underwriters agree that the Independent Underwriter will not receive any
additional benefits hereunder for serving as the Independent Underwriter in
connection with the offering and sale of the Securities. The Company and the
Underwriters agree that it would not be just and equitable if contributions
pursuant to this subsection (e) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (e). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (e), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations in this subsection
(e) to contribute are several in proportion to their respective underwriting
obligations and not joint.

 

19



--------------------------------------------------------------------------------

(f) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls (within the
meaning of Section 15 of the Act) any Underwriter, or any of the respective
partners, directors, officers and employees of any Underwriter or any such
controlling person; and the obligations of the Underwriters under this Section 8
shall be in addition to any liability which the respective Underwriters may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company (including any person who, with his or her
consent, is named in the Registration Statement as about to become a director of
the Company) and to each person, if any, who controls the Company within the
meaning of the Act.

10. (a) If any Underwriter shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder at a Time of Delivery, you
may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein. If within thirty-six
hours after such default by any Underwriter you do not arrange for the purchase
of such Securities, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
reasonably satisfactory to you to purchase such Securities on such terms. In the
event that, within the respective prescribed periods, you notify the Company
that you have so arranged for the purchase of such Securities, or the Company
notifies you that they have so arranged for the purchase of such Securities,
you, and the Company shall have the right to postpone a Time of Delivery for a
period of not more than seven days, in order to effect whatever changes may
thereby be made necessary in the Registration Statement or the Prospectus, or in
any other documents or arrangements, and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in your opinion
may thereby be made necessary. The term “Underwriter” as used in this Agreement
shall include any person substituted under this Section with like effect as if
such person had originally been a party to this Agreement with respect to such
Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you, and the Company
as provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Underwriter to purchase the number of Securities which such Underwriter agreed
to purchase hereunder at such Time of Delivery and, in addition, to require each
non-defaulting Underwriter to purchase its pro rata share (based on the
principal amount of Securities which such Underwriter agreed to purchase
hereunder) of the Securities of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you, and the Company
as provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of

 

20



--------------------------------------------------------------------------------

all of the Securities to be purchased at such Time of Delivery, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Underwriters to purchase Securities of a defaulting
Underwriter or Underwriters, then this Agreement (or, with respect to the Second
Time of Delivery, the obligations of the Underwriters to purchase and of the
Company to sell the Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Underwriter or the Company, except
for the expenses to be borne by the Company and the Underwriters as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Underwriters, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or any controlling person of any Underwriter, or the Company,
or any officer or director or controlling person of the Company, and shall
survive delivery of and payment for the Securities.

12. If for any reason any Securities are not delivered by or on behalf of the
Company as provided herein, the Company will reimburse the Underwriters through
you for all out-of-pocket expenses approved in writing by you, including fees
and disbursements of counsel, reasonably incurred by the Underwriters in making
preparations for the purchase, sale and delivery of the Securities not so
delivered, but the Company shall then be under no further liability to any
Underwriter in respect of the Securities not so delivered except as provided in
Sections 6 and 9 hereof.

13. In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you jointly.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters, shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representatives in care of (i) Goldman,
Sachs & Co., 85 Broad Street, New York, New York 10004, Attention: Registration
Department; and (ii) UBS Securities LLC, 299 Park Avenue, New York, New York
10171, Attention: Equity Capital Markets Department (with a copy to the Legal
Department); and if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention: General Counsel; provided, however, that any
notice to an Underwriter pursuant to Section 9(c) hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Underwriter at its address
set forth in its Underwriters’ Questionnaire or telex constituting such
Questionnaire, which address will be supplied to the Company by you on request.
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters and the Company and, to the extent provided in Sections 9 and
11 hereof, the officers and directors of the Company and each person who
controls (within the meaning of

 

21



--------------------------------------------------------------------------------

Section 15 of the Act) the Company, any Underwriter, or any of the respective
partners, directors, officers, employees and agents of the Underwriters or any
such controlling person of an Underwriter, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Securities from any Underwriter shall be deemed a successor or assign
by reason merely of such purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

17. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

18. The Company is authorized, subject to applicable law, to disclose any and
all aspects of this potential transaction that are necessary to support any U.S.
federal income tax benefits expected to be claimed with respect to such
transaction, and all materials of any kind (including tax opinions and other tax
analyses) related to those benefits, without the Underwriters imposing any
limitation of any kind.

19. The Company acknowledges and agrees that, in connection with the purchase
and sale of the Securities pursuant to this Agreement, (i) the purchase and sale
of the Securities pursuant to this Agreement, including the determination of the
public offering price of the Securities and any related discounts and
commissions, is an arm’s length commercial transaction between the Company on
the one hand, and the several Underwriters, on the other hand, (ii) and in
connection with the process leading to such transaction, each Underwriter is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (iii) no
Underwriter has assumed or will assume an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Underwriter has advised or
is currently advising the Company on other matters) and no Underwriter has any
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (iv) the
Underwriters and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, and
(v) the Underwriters have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Underwriter with respect to the
subject matter hereof.

 

22



--------------------------------------------------------------------------------

The Company and the Underwriter hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Underwriters, this letter and such acceptance hereof
shall constitute a binding agreement among each of the Underwriters and the
Company. It is understood that your acceptance of this letter on behalf of each
of the Underwriters is pursuant to the authority set forth in a form of
Agreement among Underwriters, the form of which shall be submitted to the
Company for examination, upon request, but without warranty on your part as to
the authority of the signers thereof.

 

23



--------------------------------------------------------------------------------

Very truly yours,

National Financial Partners Corp. By:  

/s/ Mark C. Biderman

Name:   Mark C. Biderman Title:   Executive Vice President and Chief Financial
Officer

 

24



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Goldman, Sachs & Co. By:   /s/ Goldman, Sachs & Co.   (Goldman, Sachs & Co.) UBS
Securities LLC By:  

/s/ Matthew Malloy

  (UBS Securities LLC) By:  

/s/ Michael Jamin

  (UBS Securities LLC)

On behalf of each of the Underwriters



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Aggregate
Amount of
Initial
Securities to be
Purchased   

Aggregate
Amount of
Optional
Securities

to be Purchased
if Maximum
Option Exercised

Goldman, Sachs & Co.

   $ 120,000,000    $ 138,000,000

UBS Securities LLC

   $ 60,000,000    $ 69,000,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 20,000,000    $ 23,000,000              

Total

   $ 200,000,000    $ 230,000,000              

 

I-1



--------------------------------------------------------------------------------

SCHEDULE III

List of Subsidiaries (as defined in Section 1(a)(ix))

NFP Insurance Services, Inc.

NFP Securities, Inc.

Massachusetts Business Association, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE IV(a)

The term sheet attached to this Agreement as Annex I.



--------------------------------------------------------------------------------

SCHEDULE IV(b)

Issuer Free Writing Prospectus filed with the Commission on January 16, 2007;
and Electronic Roadshow Presentation as filed on netroadshow.com



--------------------------------------------------------------------------------

Exhibit B

[Opinion of LeBoeuf, Lamb, Greene & MacRae LLP]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

[Opinion of Davis Polk & Wardwell LLP]

 

C-1



--------------------------------------------------------------------------------

Exhibit D-1

[Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

D-1



--------------------------------------------------------------------------------

Exhibit D-2

[Tax Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

D-2



--------------------------------------------------------------------------------

Exhibit D-3

[Negative Assurance Letter of Skadden, Arps, Slate, Meagher & Flom LLP]

 

D-3



--------------------------------------------------------------------------------

Exhibit E

[Opinion of Douglas W. Hammond]

 

E-1



--------------------------------------------------------------------------------

Term Sheet to

Preliminary Prospectus Supplement

Registration Statement No. 333-134915

Dated January 17, 2007

Rule 433

FINAL PRICING TERMS

 

The issuer    National Financial Partners Corp. (NYSE: NFP). Securities offered
   0.75% Convertible Senior Notes due 2012. Aggregate principal amount offered
   $200,000,000. Over-allotment option    $30,000,000. Maturity date    February
1, 2012. Interest    0.75% per annum, accruing from the settlement date.
Interest payment dates    Each February 1 and August 1, beginning August 1,
2007. Price to public    100%. NYSE closing price on January 17, 2007    $47.10
per share. Price of common stock in concurrent secondary offering (reference
price)    $46.35 per share. Conversion premium    20% above reference price.
Conversion price    $55.62 (approximately) per share of common stock, subject to
adjustment. Free convertibility period    At the option of the holder, holders
may convert their notes, in multiples of $1,000 in principal amount, at any time
on or after December 1, 2011 through the second scheduled trading day
immediately preceding the maturity date. Conversion rate    17.9791 shares of
common stock per $1,000 principal amount of notes, subject to adjustment. Trade
date    January 17, 2007. Settlement date    January 22, 2007. CUSIP   
63607PAA7. Joint book-running managers    Goldman, Sachs & Co. and UBS
Investment Bank. Joint lead manager    Merrill Lynch & Co. Use of Proceeds   
The issuer intends to apply the net proceeds from this offering to the following
uses:



--------------------------------------------------------------------------------

  

(i) approximately $19.0 million (and additional proceeds if the underwriters
exercise their over-allotment option in full) to pay the net cost of the
convertible note hedge and warrant transactions;

 

(ii) Approximately $92.7 million to repurchase 2,000,000 shares (or
approximately $106.6 million to repurchase 2,300,000 shares if the underwriters
exercise their option to purchase additional shares in full in the secondary
offering) of the issuer’s common stock from Apollo Investment Fund IV, L.P. and
Apollo Overseas Partners IV, L.P. in the privately negotiated transaction
described under the caption “Summary—Concurrent Transactions” of the prospectus
supplement; and

 

(iii) the repayment of a portion of outstanding amounts of

principal and interest under its revolving credit facility.

Adjustment to conversion rate upon fundamental change   

The number of additional shares by which the conversion rate will be increased
(subject to certain exceptions) in the event of a fundamental change will be
determined by reference to the table below, based on the date on which the
fundamental change occurs or becomes effective (the “effective date”) and the
price (the “stock price”) paid per share of the issuer’s common stock in the
fundamental change.

 

The stock prices set forth in the first row of the table below (i.e., the column
headers) will be adjusted as of any date on which the conversion rate of the
notes is otherwise adjusted. The adjusted stock prices will equal the stock
prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the conversion rate immediately prior to the
adjustment giving rise to the stock price adjustment and the denominator of
which is the conversion rate as so adjusted. The number of additional shares
will be adjusted in the same manner as the conversion rate as set forth under
the caption “Description of Notes—Conversion Rate Adjustments” in the prospectus
supplement for the offering.

 

The following table sets forth the hypothetical stock prices and the number of
additional shares to be received by which the conversion rate for the notes will
be increased per $1,000 principal amount of the notes in the event of a
fundamental change:

 

     Stock Price

Effective Date

   $ 46.35    $ 47.50    $ 50.00    $ 55.00    $ 60.00    $ 70.00    $ 80.00   
$ 90.00    $ 100.00    $ 125.00

January 22, 2007

   3.5959    3.3555    2.8830    2.1443    1.5931    0.8530    0.4268    0.1859
   0.0587    0.0015

February 1, 2008

   3.5959    3.5308    3.0308    2.2340    1.6418    0.8632    0.4230    0.1797
   0.0529    0.0000

February 1, 2009

   3.5959    3.5959    3.0901    2.2382    1.6137    0.8116    0.3798    0.1472
   0.0354    0.0000

February 1, 2010

   3.5959    3.5959    3.0431    2.1274    1.4797    0.6815    0.2752    0.0849
   0.0085    0.0000

February 1, 2011

   3.5959    3.4777    2.8165    1.8210    1.1465    0.4061    0.1072    0.0088
   0.0000    0.0000

February 1, 2012

   3.5959    3.0735    2.0209    0.2027    0.0000    0.0000    0.0000    0.0000
   0.0000    0.0000



--------------------------------------------------------------------------------

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year.

 

  •   If the stock price is greater than $125.00 per share, subject to
adjustment, no additional shares will be added to the conversion rate.

 

  •   If the stock price is less than $46.35 per share, subject to adjustment,
no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion exceed 21.5750 per $1,000 principal amount
of notes, subject to adjustments in the same manner as the conversion rate as
set forth under the caption “Description of Notes—Conversion Rate Adjustments”
in the prospectus supplement for the offering.

 

Concurrent offering of common stock   

Concurrently with this offering, certain of the issuer’s stockholders offered
1,608,849 shares of its common stock (plus an option to purchase up to an
additional 241,256 shares) in a registered public offering.

 

The consummation of this offering is not conditioned upon the consummation of
the concurrent offering of the common stock and vice versa.

Purchase of Convertible Note Hedge and Sale of Warrant    In connection with the
offering of the notes, the issuer intends to enter into a convertible note hedge
transaction with respect to the issuer’s common stock with one or more of the
underwriters (and/or one or more of its/their affiliates) (the “counterparty”).
The convertible note hedge transaction will cover, subject to customary
anti-dilution adjustments, approximately 3.6 million shares of the issuer’s
common stock. Concurrently with entering into the convertible note hedge
transaction, the issuer also intends to enter into a warrant transaction whereby
the issuer will sell to the counterparty warrants to acquire, subject to
customary anti-dilution adjustments, approximately 3.6 million shares of the
issuer’s common stock. If the underwriters exercise their over-allotment option
to purchase additional notes, the issuer expects to use a portion of the net
proceeds from the sale of the additional notes to enter into an additional
convertible note hedge transaction. In such event, the issuer would also expect
to enter into an additional warrant transaction.

The issuer has filed a registration statement (including a prospectus, dated
June 9, 2006, and a preliminary prospectus supplement, dated January 16, 2007)
with the SEC for the offering to which this communication relates. Before you
invest, you should read the prospectus in that registration statement and
prospectus supplement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, copies may be obtained from Goldman, Sachs & Co., Attn:
Prospectus Dept., 85 Broad Street, New York, NY 10004 , Fax: 212-902-9316 or
email at prospectus-ny@ny.email.gs.com or UBS Securities LLC toll-free at
1-888-722-9555 ext. 1088.



--------------------------------------------------------------------------------

ANNEX II(a)

Comfort Letter



--------------------------------------------------------------------------------

ANNEX II(b)

Draft of Bring-Down Comfort Letter